                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


SVEN SUNDGAARD,                                         Case No. 21-cv-999 (JRT/JFD)

                      Plaintiff,
                                                   AMENDED ORDER FOR
v.                                               SETTLEMENT CONFERENCE

MULTIMEDIA HOLDINGS
CORPORATION, D/B/A KARE-TV,
AND D/B/A KARE-11,
AND TENGA, INC.,

                       Defendants.


       Magistrate Judge John F. Docherty will hold a settlement conference on

November 16, 2021, at 9:00 a.m. Depending on the public health situation, the

settlement conference may be held either in-person or by videoconference. The Court

will inform the parties a reasonable time before the settlement conference of the way

the settlement conference will be held. All participants should plan on spending the

entire day and evening, if necessary, at this settlement conference.

       1.      WHO MUST ATTEND

       Counsel who will actually try the case and each party, armed with full

settlement authority, shall be present. This means that each party must attend through

a person who has the power to change that party’s settlement posture during the

course of the conference. If the party representative has a limit or “cap” on his or her

authority, this requirement is not satisfied. If individuals are parties to this case, they

must be present in person. If a corporation or other collective entity is a party, a duly
authorized officer or managing agent of that party shall be present in person. If an

insurance company is involved on behalf of any party, a representative of the insurer

with the power to pay the policy limits must also attend the settlement conference. If

a general counsel or in-house counsel is designated to represent a non-government

entity at the settlement conference, then such counsel shall also be accompanied by an

entity representative whose primary duties do not include practicing law and who has

full authority to make a final decision.

       2.      PREPARATIONS FOR THE SETTLEMENT CONFERENCE

       a.      Meetings Ahead of the Settlement Conference

       The status conference previously scheduled for October 1, 2021 will be

rescheduled to October 15, 2021 at 9:30 a.m. The Court will conduct the status

conference by Conference Bridge. The purpose of this status conference is to discuss

the parties’ progress in their settlement negotiations and whether the Court can be of

assistance to the parties’ efforts in such a way that might obviate the need for the

scheduled settlement conference. Magistrate Judge Docherty’s chambers will provide

call-in instructions prior to the call. Counsel must meet and confer on these topics in

advance of the call and must submit a joint update letter no later than October 1,

2021. The letter should include the names and telephone numbers of those who will

participate in the call. At the conclusion of the status call, if necessary, the parties and

the Court will confer about the logistics for the settlement conference.

       Counsel must also speak directly with one another, either by telephone or in

person, on or before November 2, 2021, to engage in a full and frank discussion of


                                             2
settlement. Prior to or during this meeting, the parties must exchange at least one

round of a demand from the plaintiff and a specific offer from the defendant or

defendants. This round of negotiations must not simply be a restatement of previous

settlement positions, but must include the exchange of a new round of settlement

proposals.

       b.      Confidential Letters to the Court

       If the case does not settle prior to the settlement conference, counsel for each

party shall email the Court on or before November 9, 2021 a confidential letter of not

more than ten (10) pages setting forth:

       (1) the parties’ respective settlement positions before the meeting;

       (2) the parties’ respective positions following the meeting;

       (3) a concise analysis of any remaining significant legal issues, including those
       affecting liability, with citation to relevant authority;

       (4) a reasoned, itemized computation of each element of the alleged damages,
       with a concise summary of the testimony of each witness who will testify in
       support of the damage computations;

       (5) a candid analysis of the strengths and weaknesses of their client’s case;

       (6) the name and position of the person who will attend the settlement
       conference with full authority to settle the case; and

       (7) any additional information that will assist the parties in reaching
       agreement.

In general, exhibits to the letters will not be accepted. These letters are for the Court’s

use only and should not be served on opposing counsel. Counsel should email their

confidential settlement letters to chambers at docherty_chambers@mnd.uscourts.gov.



                                            3
        3.    FAILURE TO COMPLY

        Failure of any party or insurance company to comply with any part of this

Order may result in the postponement of the settlement conference or imposition of

an appropriate sanction on the party, company, or attorney who failed to comply, or

both.



Date: August 16, 2021                            s/ John F. Docherty
                                                 JOHN F. DOCHERTY
                                                 United States Magistrate Judge




                                        4
